Scudder, P.J.
(dissenting). I respectfully dissent in both appeals. In my view, the money seized from defendant is not the product of an unlawful arrest and thus I would affirm the judgment in appeal No. 2. In that event, I would also affirm the judgment in appeal No. 1 inasmuch as there is no issue pursuant to People v Fuggazzatto (62 NY2d 862 [1984]).
With respect to appeal No. 2, under the facts established at the suppression hearing, it is clear that the police had the authority to forcibly detain defendant for a brief period for investigative purposes because they had reasonable suspicion that defendant had been involved in a burglary (see People v Hicks, 68 NY2d 234, 238 [1986]; People v Mabeus, 68 AD3d *16561557, 1562 [2009], lv denied 14 NY3d 842 [2010]; People v Medina, 37 AD3d 240, 242 [2007], lv denied 9 NY3d 847 [2007]; cf. People v Ryan, 12 NY3d 28, 30-31 [2009]). Furthermore, at the time of the search, the police had probable cause to arrest defendant.
Defendant had been suspected of a number of residential burglaries occurring during the night, and the police had therefore obtained a warrant to install a GPS system on defendant’s vehicle in order to track defendant’s movements. At approximately 3:00 a.m. on the date of the burglary at issue, defendant’s vehicle was detected leaving defendant’s residence in the City of Rochester and traveling eastbound on 1-490, where it exited at Bushnell’s Basin. Defendant drove the vehicle more than once around the area of a particular neighborhood, which had only one road for ingress and egress, and he then parked the vehicle for approximately 30 minutes. At 4:10 a.m. the vehicle left the neighborhood and entered the westbound lane of 1-490. Police officers were notified by radio that defendant was driving westbound on 1-490, and defendant was stopped by the police for speeding at 4:17 a.m. The officer who stopped defendant’s vehicle was joined by another officer, who was aware of the foregoing information and of the fact that, within one minute after defendant had left the neighborhood, other officers had discovered the contents of a purse strewn in the street in proximity to the location where defendant’s vehicle had been parked. That officer approached defendant’s vehicle, whereupon defendant was handcuffed and placed in the patrol car. Another officer arrived at the scene of the stop, and he permitted defendant to exit the patrol vehicle in order to speak to him. When the officer asked defendant where he had been and where he was going, defendant responded that he was en route to Binghamton, but that he needed to return to his home in Rochester to obtain money. At that time, although the burglary had been confirmed, the officer was not yet aware of the denominations of the money taken in the course of the burglary. Defendant gave the officer permission to conduct a pat-down frisk to check for weapons, and the officer felt a bulge in the front pocket of defendant’s pants that felt like paper. The money was removed from defendant’s pocket, and the officer obtained information regarding the denominations of the stolen money “within a minute or two” of the pat-down frisk. The officer testified that defendant was detained for approximately 15 to 20 minutes.
It is axiomatic that “not every seizure is an arrest” (Hicks, 68 NY2d at 239), and that the use of handcuffs is not “dispositive *1657of whether the detention of a suspect on a reasonable suspicion has been elevated into a full-blown arrest” (People v Allen, 73 NY2d 378, 380 [1989]). I submit that the facts here fit squarely within the conclusion of the Court of Appeals in Hicks that, “ £[i]f the purpose underlying a Terry [v Ohio, 392 US 1 (1968)] stop — investigating possible criminal activity — is to be served, the police must under certain circumstances be able to detain the individual for longer than the brief time period involved in Terry’ ” (68 NY2d at 241). As the Court in Hicks so aptly explained, when evaluating “whether an investigative detention is unreasonable, common sense and ordinary human experience must govern over rigid criteria. [Further], in this examination it is appropriate to consider that the police diligently pursued a means of investigation that was likely to confirm or dispel their suspicions quickly, during which time it was necessary to detain the defendant. Finally, [a] court making this assessment should take care to consider whether the police are acting in a swiftly developing situation, and in such cases the court should not indulge in unrealistic second-guessing” (id. at 241-242 [internal quotation marks omitted]). In my view, these factors have been met here (see Medina, 37 AD3d at 242), and we should not engage in “unrealistic second-guessing” (Hicks, 68 NY2d at 242 [internal quotation marks omitted]).
When the police officers who were detaining defendant learned that the burglary was confirmed, they then had the requisite probable cause to arrest defendant (see CPL 140.10 [1] [b]), and the ensuing search was therefore conducted pursuant to the lawful arrest. I note that, in any event, the police knew that defendant was lying when he stated that he was en route to Binghamton but needed to return home to obtain money, and thus his “response raised the level of the encounter [from reasonable suspicion] to probable cause to believe that the defendant [had committed a burglary], justifying the search and arrest” of defendant (People v Febus, 11 AD3d 554, 556 [2004], lv dismissed 4 NY3d 743 [2004]; see People v Abad, 279 AD2d 358 [2001], lv denied 96 NY2d 796 [2001]; People v Babarcich, 166 AD2d 655 [1990], lv denied 76 NY2d 1019 [1990]).
I would therefore affirm the judgment in appeal No. 2, and thus I would also affirm the judgment in appeal No. 1.